SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 2) LONCOR RESOURCES INC. (Name of Issuer) COMMON SHARES (Title of Class of Securities) 54179W101 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) CUSIP No. 54179W101 13G Page 2 of 5 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Kevin Robert Baker 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Canadian 5 SOLE VOTING POWER NUMBER OF 6,564,331* SHARES 6 SHARED VOTING POWER BENEFICIALLY 0 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 6,564,331* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,564,331* *The reporting person holds 6,164,331 common shares and 400,000 options to acquire the issuer’s common shares. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.9%** **Percentage was calculated based on 73,439,732 outstanding common shares of the issuer as of 11/14/13, plus 400,000 common shares in aggregate underlying options beneficially owned by the reporting person and included pursuant to rule 13d-3(d)91)(i) of the Securities Act of 1934 12 TYPE OF REPORTING PERSON IN CUSIP No. 54179W101 13G Page 3 of 5 Pages Item 1 (a). Name of Issuer: Loncor Resources Inc. Item 1 (b). Address of Issuer’s Principal Executive Offices: 1 First Canadian Place 100 King Street West Suite 7070, P.O. Box 419 Toronto, Ontario M5X 1E3 Canada Item 2 (a). Name of Person Filing: Kevin Robert Baker Item 2 (b). Address of Principal Business Office or, if None, Residence: Kevin R. Baker QC Chairman & CEO ConleyMAX Inc. 850, 396 11th Ave SW Calgary, Alberta Canada T2R 0C5 Item 2 (c). Citizenship: Canadian Item 2 (d). Title of Class of Securities: Common Shares Item 2 (e). CUSIP Number: 54179W101 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance Company as defined in Section 3(a)(19) of the Act; (d) o Investment Company registered under Section 8 of the Investment Company Act; (e) o Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o Employee benefit plan or endowment plan in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o Parent holding company or control person, in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940: (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(j). CUSIP No. 54179W101 13G Page4 of 5 Pages o If this statement is filed pursuant to Rule 13d-1(c), check this box. Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities identified in Item 1. (a) Amount beneficially owned: See Item 9 on the cover page (b) Percent of class: See Item 11 on the cover page (c) Number of shares as to which such person has: (i)Sole power to vote or to direct the vote (ii)Shared power to vote or to direct the vote (iii)Sole power to dispose or to direct the disposition of (iv)Shared power to dispose or to direct the disposition of See Items 5-8 on the cover page Instruction.For computations regarding securities which represent a right to acquire an underlying security, see Rule 13d-3(d)(1). Item 5. Ownership of Five Percent or Less of a Class. If the statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. N/A Item 8. Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. N/A CUSIP No. 54179W101 13G Page5 of 5 Pages Item 10. Certification. N/A SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 11, 2014 /s/ Kevin Robert Baker Kevin Robert Baker
